FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                   UNITED STATES COURT OF APPEALS September 28, 2016

                                TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                       Clerk of Court


DOUGLAS WILSON,

              Petitioner - Appellant,

v.                                                      No. 16-1220
                                                          (D. Colo.)
SUSAN JONES, CSP Warden; THE                   (D.C. No. 1:11-CV-01795-PAB)
ATTORNEY GENERAL OF THE
STATE OF COLORADO,

              Respondents - Appellees.


                      ORDER DENYING CERTIFICATE
                          OF APPEALABILITY


Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.



      This matter is before the court on Douglas Eugene Wilson’s pro se request

for a certificate of appealability (“COA”). Wilson seeks a COA so that he can

appeal the district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition.

See 28 U.S.C. § 2253(c)(1)(A). Because Wilson has not “made a substantial

showing of the denial of a constitutional right,” id. § 2253(c)(2), this court denies

his request for a COA and dismisses this appeal.

      A Colorado state jury convicted Wilson on charges of first-degree murder.

Wilson v. People, 349 P.3d 257, 258 (Colo. 2015). After Colorado state courts
denied him relief from his conviction on direct appeal and collateral review, id. at

258-59, Wilson filed the instant § 2254 habeas petition raising ten claims, several

of which had multiple subclaims. The district court resolved Wilson’s § 2254

petition in two dispositive orders.

      In an order dated February 13, 2012, the district court concluded Wilson

properly exhausted in state court only the following four claims: 3(a), 5, 6, and

8(b). The district court concluded all other claims were procedurally barred

because they were not exhausted and Colorado state courts would now conclude

they were defaulted. See Coleman v. Thompson, 501 U.S. 722, 732 (1991) (“A

habeas petitioner who has defaulted his federal claims in state court meets the

technical requirement for exhaustion; there are no state remedies any longer

‘available’ to him.”). Therefore, the district court dismissed with prejudice, as

procedurally barred, all claims except 3(a), 5, 6, and 8(b).

      In a second order, this one dated May 18, 2016, the district court (1) denied

Wilson’s request to file an amended § 2254 petition and (2) denied on the merits

the four claims left unresolved in the previous dismissal order. As to Wilson’s

proposed amendments, the district court concluded each of the additional four

claims was procedurally barred. That is, none of the four claims had been

exhausted in Colorado state court and each would be treated as defaulted if

Wilson attempted to return to state court. Id. As to claims 3(a), 5, 6, and 8(b),

the district court applied the deferential review standards set out in 28 U.S.C.

                                         -2-
§ 2254(d)(1) and concluded the state courts’ resolution of the four claims was

neither contrary to, nor an unreasonable application of, clearly established

Supreme Court precedent. On May 19, 2016, the district court issued its

judgment, which specifically provided that the entirety of Wilson’s § 2254 habeas

petition was denied.

      The granting of a COA is a jurisdictional prerequisite to Wilson’s appeal

from the denial of his § 2254 petition. Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). To be entitled to a COA, Wilson must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the requisite

showing, he must demonstrate “reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (quotations omitted). In evaluating

whether Wilson has satisfied his burden, this court undertakes “a preliminary,

though not definitive, consideration of the [legal] framework” applicable to each

of his claims. Id. at 338. Although Wilson need not demonstrate his appeal will

succeed to be entitled to a COA, he must “prove something more than the absence

of frivolity or the existence of mere good faith.” Id.

      Having undertaken a review of Wilson’s appellate filings; the district

court’s orders of February 13, 2012, and May 18, 2016; and the entire record

before this court, we conclude Wilson is not entitled to a COA. In so concluding,

                                         -3-
this court has nothing to add to the comprehensive analysis set out by the district

court in its dispositive orders. Accordingly, this court DENIES Wilson’s request

for a COA and DISMISSES this appeal. All pending motions are hereby

DENIED.

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




                                         -4-